UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33126 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 61-0912615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1065 Ashley Street Bowling Green, Kentucky 42103 (Address of principal executive offices) (Zip Code) (270) 393-0700 (Registrant’s telephone number) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and postedpursuant to Rule 405 of Regulation S-T during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 5, 2009 Common Stock, no par value per share 1,968,777 shares 1 CITIZENS FIRST CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4 CONTROLS AND PROCEDURES 29 PART II – FINANCIAL INFORMATION OTHER INFORMATION ITEM6 EXHIBITS 30 SIGNATURES 31 2 Part 1. Financial Information Item 1. Financial Statements Citizens First Corporation Consolidated Balance Sheets (Unaudited) September 30, 2009 December 31, 2008 (Dollars in thousands except share data) Assets Cash and due from financial institutions $6,095 $9,248 Federal funds sold 7,260 6,083 Cash and cash equivalents 13,355 15,331 Available for sale securities 38,733 39,928 Loans held for sale 2,877 553 Loans, net of allowance of $3,777 and $3,816 at September 30, 2009 and December 31, 2008, respectively 255,631 267,929 Premises and equipment, net 11,213 11,315 Bank owned life insurance 6,685 6,457 Federal Home Loan Bank (FHLB) stock, at cost 2,025 2,025 Accrued interest receivable 2,090 2,358 Deferred income taxes 4,112 2,971 Goodwill 2,575 2,575 Core deposit intangible 1,361 1,569 Other assets 1,083 2,114 Total assets $341,740 $355,125 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $36,858 $27,247 Savings, NOW and money market 65,214 69,548 Time 173,702 176,220 Total deposits 275,774 273,015 Securities sold under repurchase agreements 1,517 8,258 FHLB advances 19,500 27,500 Subordinated debentures 5,000 5,000 Accrued interest payable 469 683 Other liabilities 1,502 1,384 Total liabilities 303,762 315,840 Stockholders' Equity: 6.5% cumulative preferred stock, no par value; authorized 250 shares; issued and outstanding250 shares at September 30, 2009 and at December 31, 2008; liquidation preference of $7,659 at September 30, 2009 and December 31, 2008 7,659 7,659 5.0% Series A preferred stock, nopar value; authorized 250 shares; issued and outstanding 250 shares at September 30, 2009 and at December 31, 2008; liquidation preference of $8,779 at September 30, 2009 and December 31, 2008 8,507 8,459 Common stock, no par value; authorized 5,000,000 shares; issued and outstanding 1,968,777 shares at September 30, 2009 andat December 31, 2008 27,072 27,058 Accumulated deficit (5,036) (3,228) Accumulated other comprehensive loss (224) (663) Total stockholders' equity 37,978 39,285 Total liabilitiesand stockholders' equity $341,740 $355,125 See Notes to Consolidated Financial Statements 3 Citizens First Corporation Consolidated Statements of Income (Unaudited) For the three months ended September 30 2009 2008 (Dollars in thousands, except per share data) Interest and dividend income Loans $3,969 $4,630 Taxable securities 146 291 Non-taxable securities 188 189 Federal funds sold and other 27 48 Total interest and dividend income 4,330 5,158 Interest expense Deposits 1,297 2,027 Securities sold under agreements to repurchase and other borrowings 13 82 FHLB advances 147 193 Subordinated debentures 29 57 Total interest expense 1,486 2,359 Net interest income 2,844 2,799 Provision for loan losses 300 575 Net interest income after provision for loan losses 2,544 2,224 Non-interest income Service charges on deposit accounts 353 453 Net gains on sales of mortgage loans 63 76 Lease income 38 72 Gain on sale of investments - - Income from company-owned life insurance 76 77 Other income 146 114 Total non-interest income 676 792 Non-interest expenses Salaries and employee benefits 1,304 1,327 Net occupancy expense 336 338 Equipment expense 192 189 Advertising and public relations 113 129 Professional fees 120 104 Data processing services 179 166 Franchise shares and deposit tax 114 116 FDIC Insurance 128 54 Core deposit intangible amortization 69 70 Postage and office supplies 50 52 Telephone and other communication 49 62 Other 208 236 Total non-interest expenses 2,862 2,843 Income before income taxes 358 173 Provision for income taxes (benefit) 31 (24) Net income $327 $197 Dividends declared and discount accretion on preferred stock 256 130 Net income available for common stockholders $71 $67 Earnings per common share, basic and diluted $0.03 $0.03 See Notes to Consolidated Financial Statements. 4 Citizens First Corporation Consolidated Statements of Operations (Unaudited) For the nine months ended September 30 2009 2008 (Dollars in thousands, except per share data) Interest and dividend income Loans $11,835 $14,134 Taxable securities 608 875 Non-taxable securities 565 550 Federal funds sold and other 78 166 Total interest and dividend income 13,086 15,725 Interest expense Deposits 4,295 6,600 Securities sold under agreements to repurchase and other borrowings 96 109 FHLB advances 491 549 Subordinated debentures 103 192 Total interest expense 4,985 7,450 Net interest income 8,101 8,275 Provision for loan losses 3,500 852 Net interest income after provision for loan losses 4,601 7,423 Non-interest income Service charges on deposit accounts 994 1,225 Net gains on sales of mortgage loans 258 214 Lease income 119 177 Gain on sale of investments 361 0 Income from company-owned life insurance 226 224 Other income 391 329 Total non-interest income 2,349 2,169 Non-interest expenses Salaries and employee benefits 4,092 4,000 Net occupancy expense 1,010 958 Equipment expense 569 577 Advertising and public relations 340 360 Professional fees 448 296 Data processing services 501 546 Franchise shares and deposit tax 365 345 FDIC Insurance 489 145 Core deposit intangible amortization 207 220 Postage and office supplies 165 140 Telephone and other communication 149 193 Other 646 610 Total non-interest expenses 8,981 8,390 Income (loss) before income taxes (2,031) 1,202 Provision for income taxes (benefit) (987) 167 Net income (loss) $(1,044) $1,035 Dividends declared and discount accretion on preferred stock 764 389 Net income (loss) available for common stockholders $(1,808) $646 Earnings (loss) per common share, basic and diluted $(0.92) $0.33 Cash dividend per common share - $0.05 See Notes to Consolidated Financial Statements. 5 Citizens First Corporation Consolidated Statements of Changesin Stockholders' Equity (Unaudited) For the nine months ended September 30 2009 2008 (Dollars in thousands) Balance January 1 $39,285 $37,296 Net income (loss) (1,044) 1,035 Issuance of common stock - 93 Stock-based compensation 13 87 Payment of common dividend, $0.05 per share - (99) Payment of preferred dividends, $1,432 and $1,557 per share for 2009 and 2008 (716) (389) Other comprehensive income (loss), net of tax 440 (883) Balance at end of period $37,978 $37,140 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the three months ended September 30 2009 2008 (Dollars in thousands) Net income $327 $197 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net 776 (431) Comprehensive income (loss) $1,103 $(234) Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the nine months ended September 30 2009 2008 (Dollars in thousands) Net income (loss) $(1,044) $1,035 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net 440 (883) Comprehensive income (loss) $(604) $152 See Notes to Consolidated Financial Statements. 6 Citizens First Corporation Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30 2009 2008 (Dollars in thousands) Operating activities: Netincome (loss) $ (1,044) $1,035 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 636 628 Stock-based compensation expense 13 87 Provision for loan losses 3,500 852 Amortization of premiums and discounts on securities 82 46 Amortization of core deposit intangible 207 220 Deferred income taxes (1,141) (454) Sale of mortgage loans held for sale 19,311 13,244 Origination of mortgage loans for sale (21,377) (12,823) Gain on the sale of securities available for sale (361) - Gain on the sale of property plant and equipment (14) - Gains on sales of loans (258) (214) Net loss on sale of other real estate owned 92 33 FHLB stock dividends received - (79) Changes in: Interest receivable 268 346 Other assets 406 (417) Interest payable and other liabilities (322) 338 Net cash provided by operatingactivities (2) 2,842 Investing activities: Loan originations and payments, net 8,313 (21,447) Purchases of premises and equipment (623) (290) Purchase of available-for-sale securities (22,092) (10,538) Proceeds from maturities of available-for-sale securities 11,953 9,302 Proceeds from sales of available-for-sale securities 12,278 - Proceeds from sale of other real estate owned 792 860 Proceeds from disposal of property plant and equipment 103 - Payment related to purchase of Commonwealth Mortgage and Southern KY Land Title, Inc., net of stock issued - (278) Net cash provided by (used in) investing activities 10,724 (22,391) Financing activities: Net change in demand deposits, money market, NOW, and savings accounts 5,277 (12,714) Net change in time deposits (2,518) 12,013 Proceeds from FHLB advances 21,500 17,500 Repayment of FHLB advances (29,500) (11,847) Net change in repurchase agreements (6,741) 8,852 Dividends paid on preferred stock (716) (389) Dividends paid on common stock - (99) Net cash provided by (used in) financing activities (12,698) 13,316 Decrease in cash and cash equivalents (1,976) (6,233) Cash and cash equivalents, beginning of year 15,331 13,862 Cash and cash equivalents, end of quarter $13,355 $7,629 Supplemental Cash FlowsInformation: Interest paid $5,199 $7,658 Income taxes paid $- $50 Loans transferred to other real estate $485 $1,047 Stock issued for contingent payment related to purchase of Commonwealth Mortgage and Southern Ky. Land Title, Inc. $- $93 Deferred revenue related to a sale leaseback transaction $12 $12 See Notes to Consolidated Financial Statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements (1) Basis of Presentation The accounting and reporting policies of Citizens First Corporation (the “Company”) and its subsidiary, Citizens First Bank, Inc. (the “Bank”),conform to U.S. generally accepted accounting principles and general practices within the banking industry.The consolidated financial statements include the accounts of the Company and the Bank.All significant intercompany transactions and accounts have been eliminated in consolidation. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2008 Annual Report on Form 10-K filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates used in the preparation of the financial statements are based on various factors including the current interest rate environment and the general strength of the local economy.Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities.Actual results could differ from those estimates used in the preparation of the financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in the accompanying unaudited financial statements.Those adjustments consist only of normal recurring adjustments. Results of interim periods are not necessarily indicative of results to be expected for the full year.The consolidated balance sheet of the Company as of December 31, 2008 has been derived from the audited consolidated balance sheet of the Company as of that date. Certain reclassifications have been made to the prior consolidated financial statements to conform to the current presentation. (2) Adoption of New Accounting Standards In April 2009, the FASB issued FASB ASC Topic 805 “Business Combinations” whereby assets acquired and liabilities assumed in a business combination that arise from contingencies should be recognized at fair value on the acquisition date if fair value can be determined during the measurement period.If fair value cannot be determined, companies should typically account for the acquired contingencies using existing accounting guidance.This ASC is effective for new acquisitions consummated on or after January 1, 2009.Adoption of FASB ASC Topic 805 did not impact the results of operations or financial position but will depend on future acquisitions, if any. In April 2009, the FASB issued FASB ASC Topic 320 “Investments – Debt and Equity Securities,”which amends existing guidance for determining whether impairment is other-than-temporary for debt securities.The ASC requires an entity to assess whether it intends to sell, or it is more likely than not that it will be required to sell a security in an unrealized loss position before recovery of its amortized cost basis.If either of these criteria is met, the entire difference between amortized cost and fair value is recognized in earnings.For securities that do not meet the aforementioned criteria, the amount of impairment recognized in earnings is limited to the amount related to credit losses, while impairment related to other factors is recognized in other comprehensive income.Additionally, the ASC expands and increases the frequency of existing disclosures about other-than-temporary impairments for debt and equity securities.This ASC is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.The adoption of this ASC did not have a material effect on the results of operations or financial position. In April 2009, the FASB issued FASB ASC Topic 820“Fair Value Measurements and Disclosures.”This ASC emphasizes that even if there has been a significant decrease in the volume and level of activity, the objective of a fair value measurement remains the same.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants.The ASC provides a number of factors to consider when evaluating whether there has been a significant decrease in the volume and level of activity for an asset or liability in relation to normal market activity.In addition, when transactions or quoted prices are not considered orderly, adjustments to those prices based on the weight of available information may be needed to determine the appropriate fair value.The ASC also requires 8 increased disclosures.This ASC is effective for interim and annual reporting periods ending after June 15, 2009, and shall be applied prospectively.Early adoption was permitted for periods ending after March 15, 2009.The adoption of this ASC did not have a material effect on the results of operations or financial position. In April 2009, the FASB issued FASB ASC Topic 825 “Financial Instruments.”This ASC requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies that were previously only required in annual financial statements.This ASC is effective for interim reporting periods ending after June 15, 2009.The adoption of this ASC did not have a material impact on the results of operations or financial position as it only required disclosures which are included in the Footnotes. In May 2009, the FASB issued FASB ASC Topic 855 “Subsequent Events.”ASC Topic 855 moves part of the audit literature regarding subsequent events into the accounting standards.The ASC does not change the criteria used when accounting for subsequent events, though the terms are changed to “recognized subsequent events” (previously Type 1) and “nonrecognized subsequent events” (previously Type 2).Although the ASC did not change the recognition principles for subsequent events, it did create some new requirements and disclosures.A public entity is required to evaluate subsequent events through the date that the “financial statements are issued”.The ASC is effective for interim and annual financial periods ending after June 15, 2009, and shall be applied prospectively.For the financial statements related to the three and nine month periods ending September 30, 2009 contained herein, we evaluated subsequent events through November 5, 2009, the date these financial statements were filed with the SEC. In June 2009, the FASB issued FASB ASC Topic 105 “Generally Accepted Accounting Principles.”With the issuance of ASC Topic 105 the FASB Accounting Standards Codification TM (Codification) became the source of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this ASC, the Codification superseded all then-existing non-SEC accounting and reporting standards.All other nongrandfathered non-SEC accounting literature not included in the Codification became nonauthoritative.This ASC is effective for financial statements issued for interim and annual periods ending after September 15, 2009.The adoption of this ASC did not have a material effect on the results of operations or financial position. Recently Issued and Not Yet Effective Accounting Standards: In June 2009, the FASB issuedStatements No. 166, Accounting for Transfers of Financial Assets, and No. 167, Amendments to FASB Interpretation No. 46(R).Statement No. 166 is currently being processed for inclusion in the Codification and will require more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets.It eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures. Statement No. 167 is currently being processed for inclusion in the Codification and replaces the quantitative-based risks and rewards calculation for determining which enterprise, if any, has a controlling financial interest in a variable interest entity with a qualitative approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity (VIE) that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity.Statement Nos. 166 and 167 will be effective at the start of a reporting entity’s first fiscal year beginning after November 15, 2009, or January 1, 2010, for a calendar year-end entity.The Company plans to adopt these statements in the first quarter of 2010; however, does not expect the adoption to have a material effect on the results of operations or financial position. 9 (3) Stock Option Plans In 2002, the board of directors adopted the employee stock option plan, which became effective upon the approval of the Company’s shareholders at the annual meeting in April 2003.The purpose of the plan is to afford key employees the incentive to remain with the Company and to reward their service by providing the employees the opportunity to share in the Company’s future success.132,300 shares of Company common stock have been reserved for issuance under the plan.46,186 shares remain available for future issuance.Options granted expire after ten years, and vest ratably over a three year period. In 2003, the board of directors adopted the non-employee director stock option plan for non-employee directors, which became effective upon the approval of the Company’s shareholders at the annual meeting in April 2003.The purpose of the plan is to assist the Company in promoting a greater identity of interest between the Company’s non-employee directors and shareholders, and in attracting and retaining non-employee directors by affording them an opportunity to share in the Company’s future successes.43,946 shares of common stock have been reserved for issuance under the plan. 29,835 shares remain available for future issuance.Options granted expire after ten years, and are immediately vested. The fair value of options granted is estimated on the date of the grant using a Black-Scholes option-pricing model.There were no options granted for the nine month period ended September 30, 2009. The Company accounts for its employee and non-employee stock option plans under the recognition and measurement principles of ASC Topic 718 “Compensation – Stock Compensation,” effective January 1, 2006.ASC Topic 718 requires the recognition of stock-based compensation for the number of awards that are ultimately expected to vest.For the three months ended September 30, 2009, and 2008, compensation expense was $0 and $29,000.For the nine months ended September 30, 2009, and 2008, compensation expense was $13,000 and $87,000.As of September 30, 2009, there is no unrecognized compensation expense associated with stock options. A summary of the status of the plans at September 30, 2009, and changes during the period then ended is presented below: 2009 Shares Weighted- Average Exercise Price Outstanding, beginning of year 139,133 $15.16 Granted - - Exercised - - Forfeited (40,407) $14.84 Expired - - Outstanding, end of period 98,726 $15.31 Options exercisable, end of period 98,726 $15.31 The weighted average remaining term for outstanding and exercisable stock options was 5.55 years at September 30, 2009.The aggregate intrinsic value at September 30, 2009 was $0 for both stock options outstanding and for stock options exercisable.The intrinsic value for stock options is calculated based on the exercise price of the underlying awards and the market price of the Company’s common stock as of the reporting date. (4)Earnings Per Share Basic earnings per share have been computed by dividing net income available for common shareholders by the weighted-average number of common shares outstanding for the period.Diluted earnings per share have been computed the same as basic earnings per share, and assumes the conversion of outstanding vested stock options, warrants, and convertible preferred stock if dilutive.The following table reconciles the basic and diluted earnings per share computations for the quarters ending September 30, 2009 and 10 Dollars in thousands, except per share data Quarter ended September 30, 2009 Quarter ended September 30, 2008 Income Weighted Average Shares Per Share Amount Income Weighted- Average Shares Per Share Amount Basic earnings per common share Net income (loss) $327 $197 Less: Dividends and accretion onpreferred stock (256) (130) Net income (loss) available to common shareholders $71 1,968,777 $0.03 $67 1,968,677 $0.03 Effect of dilutive securities Convertible preferred stock - Stock options - Warrant - Diluted earnings per common share Net income (loss) available to common shareholders and assumed conversions $71 1,968,777 $0.03 $67 1,968,677 $0.03 Dollarsin thousands, except per share data Nine months ended September 30, 2009 Nine months ended September 30,2008 Income Weighted Average Shares Per Share Amount Income Weighted- Average Shares Per Share Amount Basic earnings per common share Net income (loss) $ (1,044) $1,035 Less: Dividends and accretion onpreferred stock (764) (389) Net income (loss) available to common shareholders $ (1,808) 1,968,777 $(0.92) $ 646 1,963,677 $0.33 Effect of dilutive securities Convertible preferred stock - Stock options - Warrant - Diluted earnings per common share Net income (loss) available to common shareholders and assumed conversions $ (1,808) 1,968,777 $(0.92) $ 646 1,963,677 $0.33 Stock options for 98,726 and 139,133 shares of common stock, respectively, were not considered in computing diluted earnings per common share for September 30, 2009 and 2008, respectively, because they are anti-dilutive.Convertible preferred shares of 568,750 and the common stock warrant of 254,218 shares are not included because they are anti-dilutive as of September 30, 2009 and 11 (5)Disclosures about Fair Value ASC Topic 820, “Fair Value Measurements and Disclosures,” defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3 – Significant unobservable inputs that are supported by little or no market activity, reflect a company’s own assumptions about market participant assumptions of fair value, and are significant to the fair value of the assets or liabilities. The fair value of securities available for sale are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs) or matrix pricing, which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities (level 2 inputs).The Company does not have any Level 1 securities.Level 2 securities include certain U.S. agency bonds, collateralized mortgage and debt obligations, and certain municipal securities. Assets and liabilities measured at fair value on a recurring basis are summarized below. Fair Value Measurements at September 30, 2009, Using (Dollars in Thousands) September30, 2009 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Carrying value Assets: Securities available-for-sale U. S. government agencies $16,042 $16,042 State and municipal $19,785 $19,785 Mortgage-backed securities -residential $2,206 $2,206 Trust preferred security $700 $700 Total investment securities $38,733 - $38,733 - 12 Fair Value Measurements at December 31, 2008, Using (Dollars in Thousands) December 31, 2008 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Carrying Value Assets: Securities available-for-sale U. S. government agencies $4,504 $4,504 State and municipal $19,042 $19,042 Mortgage-backed securities -residential $15,582 $15,582 Trust preferred security $800 $800 Total investment securities $39,928 - $39,928 - Assets and liabilities measured on a non-recurring basis at September 30, 2009, consist of impaired loans and other real estate owned.Total impaired loans as of September 30, 2009 were $2.7 million, an increase of $131,000 million from
